Citation Nr: 1035257	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for anxiety with multiple 
somatoform disorders.

2. Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1975 to November 
1979.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2006 rating decision in which the RO, inter alia, 
denied service connection for anxiety with multiple somatoform 
disorders and a neck condition.  In March 2006, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2007.

In September 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

In October 2008, the Board remanded the Veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claims (as reflected in a March 2010 
supplemental SOC (SSOC)) and returned the matters on appeal to 
the Board for further consideration.

As a final preliminary matter, in the October 2008 remand, the 
Board noted that, in his March 2006 NOD, the Veteran stated that 
he disagreed with the denial of service connection for anxiety 
with multiple somatoform disorders, i.e., posttraumatic stress 
disorder (PTSD).  As a claim for service connection for PTSD has 
not yet been adjudicated, this matter is not properly before the 
Board; hence, it is again referred to the RO for appropriate 
action. 

Also, as the Board noted in its October 2008 remand, in 
correspondence received in May 2008, the Veteran appears to 
request reopening of his claim for service connection for a back 
condition.  The Board noted that the February 2006 rating 
decision found that new and material evidence had not been 
submitted sufficient to reopen the claim for service connection 
for a back injury, and there is no indication in the record that 
the RO has adjudicated the May 2008 request to reopen the claim 
for service connection.  As such, this matter is also not 
properly before the Board, and is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  No anxiety, somatoform or other psychiatric disorder began 
until many years after service, and there is no competent 
evidence or opinion of a medical relationship between any such 
current disorder and the Veteran's military service.

3.  The Veteran did not incur a neck injury in service, no neck 
disability began until many years after service, and there is no 
persuasive evidence or opinion of a medical relationship between 
any such current disorder and military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety with multiple 
somatoform disorders are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009). 

2.  The criteria for service connection for a neck condition are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The February 2006 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
November 2005 letter.  

February 2007, December 2008 and November 2009 letters provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of these letters, and 
opportunity for the Veteran to respond, the March 2010 SSOC 
reflects the most recent readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, Social Security Administration (SSA) records, 
and the reports of February 2010 and March 2010 VA examinations.  
Also of record and considered in connection with the appeal is 
the transcript of the Veteran's September 2008 Board hearing, 
along with various written statements provided by the Veteran, 
and by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either of the claims.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of either of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Also, while the disease need 
not be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

A.  Anxiety with Multiple Somatoform Disorders

Service treatment records indicate that the Veteran was seen for 
medical treatment or evaluation more than 30 times during his 
period of service from December 1975 to November 1979 for various 
complaints and medical issues, but contain no diagnoses, 
treatment or complaints relating to any psychiatric condition.  
At the time of his October 1979 separation examination, the 
Veteran was noted to have had a normal psychiatric evaluation, 
and no psychiatric complaints or findings were noted.  

The first post-service medical record indicating any anxiety, 
multiple somatoform disorder or any other psychiatric problems is 
an August 2001 VA treatment record indicating that the Veteran 
detailed a history of a chronic, intermittent condition, which 
dated back "at least [two years] ," and which involved nausea, 
fatigue and irritability.  It was noted that the Veteran's 
symptoms sounded like depression.  The Veteran was diagnosed as 
having chronic, subclinical depression and some type A 
personality with some obsessional traits.  

A December 2002 VA treatment note indicates diagnoses of 
somatoform disorder, depression and anxiety.

During his September 2008 Board hearing, the Veteran testified 
that he witnessed accidents on board his ship during service, 
including seeing people cut in half by cables, seeing people run 
over by jets and seeing people thrown off board.  He testified 
that he had talked to psychiatrists during service at least once 
a year or every eight months, and that he felt like he wanted to 
escape from his ship.  The Veteran's brother testified that the 
Veteran began having mental problems, which, in 2002, 
deteriorated to the point where he was unable to function any 
more.  

The report of a March 2010 VA psychiatric examination indicates 
diagnoses of undifferentiated somatoform disorder and mood 
disorder, not otherwise specified.  The examiner stated that the 
question of whether somatoform disorder was due to or a result of 
military service could not be resolved with resort to mere 
speculation.  The rationale given for this opinion was that the 
Veteran left the military in 1979 and was diagnosed with 
somatoform disorder in 2002, but the Veteran stated that he saw a 
provider in the military and no treatment was deemed necessary at 
the time.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for anxiety with 
multiple somatoform disorders must be denied. 

The record does not establish that anxiety, a somatoform disorder 
or any other psychiatric disorder developed during the Veteran's 
period of service.  Service treatment records contain no 
diagnoses, treatment or complaints relating to any psychiatric 
condition, and the October 1979 separation examination report 
indicates a normal psychiatric evaluation, with no psychiatric 
complaints or findings noted.   

The Board notes the Veteran's assertions that, during his period 
of service, he had anxiety problems and talked to the 
psychiatrists at least once a year or every eight months.  
However, the Board does not find such assertions to be credible.  
In this regard, the Board notes that service treatment records 
show that the Veteran was seen for medical treatment or 
evaluation more than 30 times during his period of service from 
December 1975 to November 1979 for various complaints and medical 
issues, but that such records contain no diagnoses, treatment or 
complaints relating to any psychiatric issues.

Also, the record does not reflect that anxiety, a somatoform 
disorder or any other psychiatric disorder began until many years 
after service.  The earliest indication of any psychiatric 
condition is an August 2001 VA treatment record.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In this regard, the Board also notes that the August 2001 
VA treatment record indicates that the Veteran detailed a history 
of a chronic, intermittent condition that dated back "at least 
[two years]," which was noted to have sounded like depression.  
The Veteran's approximation that his symptoms dated back "at 
least [two years]" tends to weigh against any assertion that his 
psychiatric symptoms dated back to his period of service, which 
was more than 20 years prior to the August 2001 VA note.

The Board notes the Veteran's brother's testimony that that the 
Veteran began having mental problems that deteriorated to a point 
in 2002 when he was unable to function any more.  In this regard, 
the Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  However, to the extent that the 
Veteran's brother is competent to identify unusual behavior or 
possible signs of mental problems, his testimony is vague as to 
when any such mental problems of the Veteran began.  Furthermore, 
to the extent that the Veteran's brother asserts that the 
Veteran's mental problems began shortly after service, the Board 
finds such testimonial evidence to be outweighed by the more 
persuasive evidence discussed above, which tends to establish 
that no psychiatric disorder began until many years after 
service.

Furthermore, there is no competent evidence indicating a link 
between any current psychiatric disorder and the Veteran's period 
of service.  The only competent medical opinion addressing the 
question of whether a current psychiatric disorder is medically 
related to military service is that of the March 2010 VA 
examiner, who stated that the issue could not be resolved with 
resort to mere speculation.  While this opinion itself does not 
weigh either for or against the Veteran's claim, the Board notes 
that the rationale given by the examiner for such statement was 
that the Veteran left the military in 1979 and was diagnosed with 
somatoform disorder in 2002, but that the Veteran stated he saw a 
provider in the military.  The opinion thus suggests that the 
only basis for the finding of a medical nexus is the reported 
history of in-service treatment by the Veteran.  However, as 
discussed above, the Board does not find the Veteran's assertions 
of psychiatric treatment in service to be credible, and thus 
would find no medical nexus evidence based on such assertions to 
be persuasive.  

In addition to the medical evidence, the Board has considered the 
assertions advanced by the Veteran and his representative, on his 
behalf, to include that the Veteran's psychiatric disability on 
appeal is medically related to his period of service.  However, 
the matter of medical etiology of a current psychiatric disorder 
is a one within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons without appropriate medical training and expertise, 
neither the Veteran nor his representative is competent to render 
a probative (i.e., persuasive) opinion on this medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998); Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Therefore, where, as here, resolution of the claim 
turns on a medical matter that cannot be established by lay 
evidence, unsupported lay statements cannot provide a basis to 
substantiate the claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds that the claim for 
service connection for anxiety with multiple somatoform disorders 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Neck Condition

Service treatment records indicate that, in December 1977, the 
Veteran was treated for multiple cuts on his right and middle 
fingers, for which he received stitches, and a three-centimeter 
laceration on the parietal area of the left side of his head.  
Service treatment records also show that the Veteran was seen for 
medical treatment or evaluation more than 30 times during his 
period of service from December 1975 to November 1979 for various 
complaints and medical issues, but contain no diagnoses, 
treatment or complaints relating to the neck in any way.  At the 
time of his October 1979 separation examination, the Veteran was 
noted to have had a normal evaluation of the head, face, neck and 
scalp, and no complaints or findings related to the neck were 
noted.  

In August 1988, the Veteran filed a service connection claim for 
a back condition, which was denied in an August 1988 rating 
decision by the RO, and he filed a claim to reopen this 
previously denied claim in March 1996.  The report of an April 
1996 VA spine examination in connection with the March 1996 claim 
indicates that the Veteran reported hurting his back in service 
after throwing a sand bag, that the pain had gotten progressively 
worse, and that the pain was localized in the center of his back.  
The Veteran also reported during that examination that he had cut 
his hands while on duty when a hatch came down on them.  The 
Veteran reported no history of neck injury or neck pain.  He was 
diagnosed at that time as having lumbar disc derangement, L3-L5.

The first post-service medical record relating to the neck or 
cervical spine is an April 1999 VA X-ray report indicating some 
mild hypertrophic spurring of C6 and C7 with no other significant 
abnormality, and the vertebral bodies, including the posterior 
elements and interspaces, otherwise essentially normal.  The 
Veteran was diagnosed at that time as having mild lower cervical 
osteophytosis, and cervical spine otherwise unrevealing.  

June 2003 VA soft tissue X-rays of the neck were noted to be 
negative.  

An August 2004 VA treatment record indicates that the Veteran 
presented to the emergency room complaining of having fallen from 
a height of 20 feet and hitting a branch with the right foot and 
ankle.  He denied any pain in the neck or acute injury to the 
back, with the only acute pain complained of in the right foot.  

A June 2007 VA treatment record contains the statement of the 
Veteran's treating physician that the Veteran had had off and on 
cervical pain for several years, and that the Veteran gave a 
history of multiple falls and injuries to the cervical spine 
during active service.  The physician stated the opinion that the 
Veteran's chronic cervical pain more than likely was related to 
multiple injuries sustained during service.

During the September 2008 Board hearing, the Veteran testified 
that he developed a neck problem in 1977, when a hatch fell on 
his head and he cut his fingers, and also when he fell down a 
stairwell.  The Veteran's brother testified that he and the 
Veteran were in service during the same period of time, that 
after service they went into business together, and that the 
Veteran was not able to do any of the physical work in the 
business due to his problems with his spine after service.  

The report of a February 2010 VA examination of the cervical 
spine indicates that the Veteran reported injury to the head and 
neck in 1977, during his period of service.  The VA examiner 
diagnosed the Veteran as having cervicalgia and chronic neck 
strain, and opined that the question of whether the Veteran's 
chronic neck strain and stiffness was at least as likely as not 
the result of injury or disease incurred in or aggravated by 
service could not be resolved without resort to mere 
specialization.  The rationale for this opinion was that, after 
reviewing the service treatment records, the examiner was unable 
to locate documentation to support the Veteran's reported active 
duty neck injury in 1977, and that the VA records reported an 
apparent head and neck injury in April 2004.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for a neck 
condition must also be denied. 

The record does not establish that a chronic neck disability 
developed during the Veteran's period of service, or that the 
Veteran incurred any injury to his neck during service.  Service 
treatment records contain no diagnoses, treatment or complaints 
relating to the neck in any way, and the October 1979 separation 
examination report indicates a normal evaluation of the head, 
face, neck and scalp, and no complaints or findings related to 
the neck.  

The Board notes the Veteran's assertions that he incurred neck 
injuries during service when a hatch fell on his head and he cut 
his fingers, and when he fell down a stairwell.  However, the 
Board finds such assertions that the Veteran incurred injuries to 
his neck during service not to be credible.  While service 
treatment records indicate that, in December 1977, the Veteran 
was treated for multiple cuts on his fingers and a three-
centimeter laceration on the parietal area of the left side of 
his head, they do not indicate that the Veteran complained of or 
was treated for any problems related to the neck.  In this 
regard, the Board again notes that service treatment records show 
that the Veteran was seen for medical treatment or evaluation 
more than 30 times during his period of service from December 
1975 to November 1979 for various complaints and medical issues, 
but contain no diagnoses, treatment or complaints relating to the 
neck in any way.  

Also, the record does not establish any symptomatology related to 
the neck until April 1999, which is nearly 20 years after the 
Veteran's period of service.  Therefore, the presumptive service 
connection provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
inapplicable.  Furthermore, the Board again notes that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson, 230 F.3d at 1333.  In this regard, the Board notes the 
April 1996 VA spine examination report, which indicates that the 
Veteran reported hurting his back in service, and that the back 
pain continued after service, but that such pain was localized in 
the center of his back, and at which time the Veteran reported no 
history of neck injury or neck pain.  This examination report 
thus tends to show that the Veteran did not have neck 
symptomatology during or continuing after service, or until after 
such April 1996 VA examination.  

The Board notes the statements of the Veteran indicating that his 
neck problems began during, and continued after, service, as well 
as the Veteran's brother's testimony that, after service they 
went into business together, and the Veteran was not able to do 
any of the physical work in the business due to his problems with 
his spine after service.  The Board again points out that a 
layperson is competent to report on matters observed or within 
his or her personal knowledge.  See Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 93.  The Veteran is also competent to 
testify about observable symptoms or injury residuals.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

However, again, as discussed above, the Board does not find the 
Veteran's assertions regarding his in-service neck injuries to be 
credible.  Moreover, to the extent that the Veteran and his 
brother assert that the Veteran had cervical spine problems 
immediately following his period of service, the Board finds such 
assertions to be outweighed by the more persuasive evidence 
discussed above, which tends to show that the Veteran did not 
have any neck symptoms until many years after service.  

Furthermore, there is no persuasive medical evidence or opinion 
relating the currently claimed neck disability to service.  The 
Board notes the June 2007 VA treatment record containing the 
opinion of the Veteran's treating physician that the Veteran's 
chronic cervical pain more than likely was related to multiple 
injuries sustained during service.  The Board also notes that it 
may not ignore a medical opinion, or reject medical opinions 
based on its own medical judgment.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Furthermore, 
relying on the assertions of the Veteran, a layperson, does not 
render the opinion incredible unless the Board finds that the lay 
statements forming the basis for the opinion are not credible.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

However, here, as stated above, the Board has found that the 
Veteran's assertions as to his alleged in-service neck injuries 
not to be credible.  Therefore, the June 2007 medical opinion 
regarding etiology, which was based on the history given by the 
Veteran of multiple falls and injuries to the cervical spine 
during active service, is not considered persuasive.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an 
inaccurate factual premise has no probative value); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 
177 (1993). 

The Board also notes the February 2010 VA examination report, 
containing the examiner's opinion that the question of whether 
the Veteran's chronic neck strain and stiffness was at least as 
likely as not the result of injury of disease incurred in or 
aggravated by service could not be resolved without resort to 
mere speculation.  While this opinion itself does not weigh in 
favor of or against the Veteran's claim, the Board notes that the 
rationale for such opinion was that, after reviewing the service 
treatment records, the examiner was unable to locate 
documentation to support the Veteran's reported active duty neck 
injury in 1977.  This rationale suggests that the question of 
medical nexus between a current neck disability and service rests 
on the Veteran's assertions of neck injuries in service.  In this 
regard, Board notes again that it has found the Veteran's 
assertions regarding the occurrence of in-service neck injury to 
be incredible.

Finally, as regards any direct assertions by the Veteran and/or 
his representative that there exists a medical nexus between a 
neck disorder and active duty service, such assertions provide no 
basis for allowance of the claim.  As indicated, the matter of 
medical etiology of current neck condition is a matter within the 
province of trained medical professionals, and neither the 
Veteran nor his representative has appropriate training and 
experience to render a persuasive opinion on this matter.  See 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186;  
Jones, 7 Vet. App. at 137-38.  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a neck condition must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for anxiety with multiple somatoform disorders 
is denied.

Service connection for a neck condition is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


